Marshall, Ch. J.
delivered the opinion of the court to the following effect:
In this case the whole evidence is spread upon the record by the bill of exceptions, and the Court below refused to instruct the jury (as requested by the Defendant) that it was not sufficient in law to enable the Plaintiff to recover in this action.
If the Court ought to have given this instruction, their refusal'is certainly error.
The evidence shows that a note was given, qr money paid by the idaintiff for the uSe of the Defendant ) but *171it is, objected tliat it was not paid at the request of the Defendant. If the Plaintiff , was not bound ,io pay it, and if if was paid without the request of the Defendant, it is certain that the Plaintiff is not entitled to recover. But the Court thinks that therfecital in the deed of as, sigmnent is evidence from which the jury might infer a request.
The Court is also of opinion that the recital in the dee.d is sufficient to take the case out of the statute of limitations. Although the Court is not willing to. extend the. effect of casual or accidental expressions farther than it has bepn, to take a case out of that statute, and although the Court might be of opinion that the cases on that point, have gone too far, yet this is not a casual or incautious expression: the deed admits the debt to be due on the 15th of July? 1804, and five years had not afterwards elapsed before the suit was brought.
. Then it is objected that there is no evidence of the payment of the; money by the Plaintiff; but the Court thinks that the recital of the deed is evidence from which the jury might infer the..payment.
There was no error respecting the discharge tatter the insolvent act. It was only a discharge of the person, and could not affect the judgment.

Judgment affirmed.